In his motion for rehearing appellant reiterates his contention that the trial court committed error in failing to charge on the law of circumstantial evidence. That the chickens in question were stolen from Starks, the alleged owner, seems to be established beyond controversy. The stolen chickens were subsequently found in the possession of the appellant. Huff, a coprincipal, admitted that he accompanied the appellant to the home of Starks and that they committed the offense of theft.
The well-established rule seems to be that a charge on circumstantial evidence is not required in a theft case if there is direct evidence from any source of the taking of the property by the defendant from the possession of the person in whom possession is laid. See Branch's Ann. Texas P. C., page 1341, Section 2480. Consequently, we do not think a charge on circumstantial evidence was required in the instant case.
The motion for rehearing is overruled.